DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 28, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, 4, 6, 8-10, 15, 17-20, 22, 23, 26, and 27 are pending and under consideration in this action. Claims 3, 5, 7, 11-14, 16, 21, 24, 25, and 28-32 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.



Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 4, 6, 8-10, 12, 15, 17-20, 22, 23, 26, and 27) and the species, chemotherapeutic agent, in the reply filed on June 5, 2017 is acknowledged.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 2 recites that the coating layer has a contact angle of 150o or higher. Claim 1 recites that the coating layer is superhydrophobic, and the instant Specification defines the term “superhydrophobic” to mean a surface with which a water droplet has a contact angle in air of at least 150o. Thus, claim 2 merely recites the definition of the term “superhydrophobic”, and therefore is a substantial duplicate of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-10, 15, 17-20, 22, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (Grinstaff) (WO 2013/013038 A2; cited in 05/25/2016 IDS), Wu et al. (Wu) (Biomaterials; of record), and Ahmed et al. (Ahmed) (US 2010/0015239 A1; published Jan. 21, 2010), and evidenced by Xia et al. (Xia) (International Journal of Nanomedicine; published Oct.31, 2013) 
Applicant claims a drug-delivery device comprising a non-superhydrophobic core and a superhydrophobic coating layer on at least one surface of the core, wherein the core comprise an agent distributed in a matrix material, and wherein tensile strengths of the core and the coating layer differ by at least 10%, wherein the coating layer has a lower compressive toughness, a lower compressive strength, and a lower compressive elastic modulus relative to the core, wherein the coating layer has an average surface roughness (Ra) of at least 90 nm, and wherein the coating layer does not comprise a drug.

Grinstaff discloses a 3-dimensional drug-eluting material comprising biodegradable polymer(s), one or more bioactive agents, and entrapped air. Such compositions are particularly useful for delivering therapeutically effective doses of one or more bioactive agents to a subject over an extended period of time (abstract).  

Grinstaff discloses that any agent can be incorporated within the polymer films and particles. A polymer mesh (matrix material), for example, can incorporate a pharmaceutical agent, such as a chemotherapeutic agent (para.0086, 0087, 0151, 00162, 00163, 00221).
Grinstaff discloses that their composition comprises a hydrophobic doping agent. The presence of the hydrophobic doping agent increases the contact angle of said composition by at least 10 degrees as compared with the same composition comprising the biodegradable polymer and the one or more bioactive agents but in the absence of the hydrophobic doping agent (para.0015). Grinstaff discloses that the incremental increase in the amount of hydrophobic doping agent content significantly prolongs and/or graduates release of the bioactive agent from the composition (para.0065, 00145). The presence of the hydrophobic doping agent reduces the total amount of bioactive agent released from the composition by at least 20 percent over the first 24 hours, as compared with the same composition lacking the hydrophobic doping agent (para.0016). The composition may comprise between 5 and 90 mass percent hydrophobic doping agent (para.0146).
In certain embodiments, the composition comprise at least one superhydrophobic surface, wherein the surface exhibits an apparent water contact angle to at least 115o. In other embodiments, the composition comprises a water contact angle of at least 150o (para.00136). Grinstaff also discloses that surface roughness or texture may be added to coating to further increase the apparent contact angle of the coating (para.0084, 00137).
Grinstaff demonstrates that the inclusion of the hydrophobic dopant decreases the wettability of polycaprolactone (PCL) meshes (pg.17, para.3). Increasing the amount of the hydrophobic dopant (PGC-C18) content in the PCL meshes also increases the amount of pressure necessary to cause water to breakthrough (pg.20, para.3). 

Grinstaff discloses that an advantage of employing a hydrophobic doping agent is that one can add small amounts of the dopant and achieve very large contact angles. Thus, it is not necessary to blend large quantities of polymers to achieve a composition that is capable of delivery a bioactive agent to a subject. The most pronounced effect observed with an increase in hydrophobic doping agent when electrospinning is an increase in fiber roughness (pores or ripples) on each fiber. When electrospraying, this translates to high particle roughness (para.00141). 
Grinstaff discloses that in some embodiments, the device is comprised of multiple layers of mesh, in which one or more layers contain a therapeutic agent (para.00134). Grinstaff discloses that one strategy to mitigate immediate release is to use a layer-by-layer construct, where two non-drug loaded layers sandwich the drug containing layer and act as a superhydrophobic barrier to effectively prevent release (para.00259).
Grinstaff’s Example 34 exemplifies a layer-by-layer poly(caprolactone) (PCL) mesh (non-superhydrophobic) and PCL meshes with a hydrophobic polymer dopant (superhydrophobic layers) to delay SN-38 (bioactive agent) release. The 3D nature of electrospun superhydrophobic materials can be further utilized by creating layered meshes so that each layer’s polymer composition, thickness, and drug loading can vary the release kinetics. Clinically, chemotherapy is usually withheld for 14 days following a tumor resection surgery, so it would be beneficial to produce the same effect in vivo with a local drug delivery device. Accordingly Grinstaff discloses layered meshes with a drug-loaded polymer layer (core) surrounded by two layers of polymer without drug (coating), with the idea that the outer layers will delay wetting of the inner layer and therefore drug release (para.00268). As evidenced by Xia, pure o (pg.4202, col.2, para.2). As the instant Specification defines the term “superhydrophobic” to mean any surface with which a water droplet has a contact angle of at least 150o (Spec., P.G. Pub., para.0076), the PCL core is non-superhydrophobic.
	The layered meshes were created with a 90 micron core of PCL with 1 wt.% SN-38 (non-superhydrophobic core comprising an bioactive agent), with 150 micron unloaded layers above and below (coating layers on two surfaces of the core). The polymer in the outer layers may be a 70:30 PCL to PCG-C18 blend (para.00269; pg.23, para.5). The elastic moduli of electrospun PCL and PCL doped with PGC-C18 are 15.3 and 10.8 MPa, respectively, and the tensile strength of the PCL meshes is approximately 1.5 MPa (pg.21, para.3). Thus, in the aforementioned example, the coating layers, which use PCL doped with PGC-C18, have a lower compressive elastic modulus relative to the core, which uses PCL.
Grinstaff also discloses that strength was assessed in the axial direction by performing mechanical testing on strips of electrospun mesh, the results which are shown in their Figure 30. Grinstaff discloses that the PCL (core material) has an elastic modulus of 15.4 MPa, and with 10% PGC-C18 doping (coating layer), the modulus is 10.8 MPa. Grinstaff discloses that this approximately 30% decrease in elastic modulus may be a result of a change in porosity as a result of fiber size decrease, or addition of a lower molecular weight polymer with fewer chain entanglements (para.00248). The instant Specification defines “compressive strength” as the capacity of a material to withstand axially directed pushing forces, and by definition, the compressive strength of a material is that value of uniaxial compressive stress reached when the material fails completely.  The instant Specification discloses that a stress-strain curve is a graphical representation of the relationship between stress derived from measuring the load applied on the sample (measured in MPa) and strain derived from measuring the displacement as a result of compression of the sample (Spec., P.G. Pub., para.0119). The instant Specification defines “compressive toughness” as the capacity of a material to resist fracture when subjected to axially directed pushing forces, and by definition, the compressive toughness of a material is the ability to absorb mechanical (or kinetic) energy up to the point of failure. The instant Specification discloses that the -3) and can be measured as the area under a stress-strain curve (Spec., P.G. Pub, para.0118).	
As shown in Grinstaff’s Figure 30 (stress-strain curve), the electrospun PCL (Grinstaff’s core material) had a greater strength and greater area under the curve compared to the electrospun PCL with 10% PGC-C18 doping (Grinstaff’s coating layer). Thus, based on the aforementioned definitions of “compressive toughness” and “compressive strength” and the disclosure of how they are graphically depicted, Grinstaff’s Figure 30 appears to show that Grinstaff’s coating material (doped PCL) has a lower compressive toughness and a lower compressive strength compared to the core material (PCL).
In an embodiment, the polymer is independently selected from a polyester, a polycarbonate, a polyether, a polyamide (absorbent material), a polyanhydride, and a copolymer or blend thereof (para.0092). Suitable polymers include: poly(caprolactone), poly(lactide-co-glycolide), poly(glycerol monostearate-co-lactide), poly(glycerol monostearate-co-caprolactone), and a copolymer or blend thereof (para.0093).
	In an embodiment, the composition comprises particles or particles fused together (Grinstaff claim 40), thus indicating that the aforementioned drug-loaded layers and/or the unloaded layers may be in the form of particles. Connected electrosprayed particle coatings were fabricated from PCL and PGC-C18. Specifically, PCL was doped with varying amounts of PGC-C18 in order to modulate hydrophobicity and achieve the desired superhydrophobic state. Changing the PGC-C18 concentration from 0 to 100% produced varied particle sizes, particle textures, and 3D connectivity. Higher concentrations of PCL resulted in deposits of large, wet particles due to a high solution viscosity, where a larger viscosity promotes low fragmentation of particles during the electrospraying process due to chain entanglement within the formed/drying droplets. Electrospraying the PCL-PGC-C18 system produced a highly porous structure affording large apparent contact angles. Extremely hydrophobic coatings are formed (apparent contact angle of 172o) (para.00261). 
scaffolds with or without seeding of cells for the repair of tissues (cell scaffold), for the closure of wound sites, for the closure of surgically induced wounds/incisions, for the filling of a tissue void space, and for the augmentation of tissue (para.0206, 0207).

	Grinstaff does not appear to explicitly disclose (i) wherein the tensile strengths of the core and the coating layer differ by at least 10%, or (ii) wherein the coating layer has an average surface roughness of at least 90 nm. Wu and Ahmed are relied upon for this disclosure. Their teachings are set forth herein below.

Wu discusses a study to investigate the effect of mesoporous bioactive glass (MBG) on the mechanical strength, in vitro degradation, bioactivity, cellular response, and drug release of poly(lactide-co-glycolide) (PLGA) films and optimize their physicochemical, biological, and drug-delivery properties of bone tissue engineering application. Wu discloses that PLGA has been widely used for bone tissue regeneration, but lacks hydrophilicity, bioactivity, and sufficient mechanical strength, and its acidic degradation by-products can lead to pH decrease in the vicinity of the implants. Wu discloses that incorporation of MBG into PLGA films significantly improved their tensile strength, modulus, and surface hydrophilicity. MBG/PLGA resulted in an enhanced mechanical strength, in vitro degradation (water absorbance, weight loss, and ions release), apatite-formation ability, and pH stability in simulated body fluids, and enhanced human osteoblastic-like cells attachment, spreading, and proliferation compared to PLGA. The amount of MBG in PLGA films can also control the amount of drug released. Wu concludes that MBG/PLGA films possessed excellent physicochemical, biological, and drug-release properties, indicating their potential application for bone tissue engineering by designing 3D scaffolds (abstract; pg.2207, col.2, para.3).
4. Discussion, para.1-2).
	Wu discloses that the addition of 10 and 20 wt.% MBG particles resulted in a significant increase in the tensile strength and modulus; however, when adding 30 wt.% MBG or BG particles, the tensile strength and modulus decreased (pg.2204; col.1, para.1). Wu’s Figure 4 demonstrates that when MBG was added to PLGA in an amount of 20 wt.% of MBG, the tensile strength was about 7 MPa and tensile modulus (elastic modulus) was about 0.25 GPa.
	Ahmed discloses pharmaceutical dosage forms comprising delayed-release lansoprazole (abstract). Ahmed discloses that the dosage form comprises deformable coating layer, and the surface of the deformable coating layer has a surface roughness of about 50 nm to about 10 micron (para.0014, 0025). Ahmed defines “surface roughness” to refer to an arithmetric average of multiple two-dimensional roughness profiles measured across the surface of a bead, wherein the roughness is the absolute value of the vertical deviations of a real surface from its ideal form (para.0111).

	As discussed above, Grinstaff discloses that one strategy to mitigate immediate release of a drug is to use a layer-by-layer construct, where two non-drug loaded layers sandwich the drug containing layer and act as a superhydrophobic barrier to effectively prevent release. Grinstaff exemplifies this structure in o), which in turn decreases the wettability of the coating and delays the drug release, and Ahmed discloses surface roughness (i.e. surface vertical deviations) known for delayed-release dosage forms. Grinstaff also discloses that an increase in hydrophobic doping agent when electrospinning increases the fiber roughness (pores or ripples). Where In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the compressive elastic modulus, compressive toughness, and compressive strength between the core material and the coating as recited in the instant claims 1 and 4, as discussed above, Grinstaff discloses that the purpose of hydrophobic dopant is to alter the implant properties, such as its mechanical compliance. Grinstaff exemplifies that polymers comprising a hydrophobic dopant had a lower compressive elastic modulus, lower compressive toughness, and lower compressive strength compared to the polymer without hydrophobic dopant. Thus, in Grinstaff’s aforementioned exemplified layered mesh, the two coating layers (PCL with hydrophobic dopant) are expected to have a lower compressive elastic modulus, lower compressive toughness, and lower compressive strength compared to the core layer (PCL without hydrophobic dopant agent). With regards to the amounts recited in the instant claim 4, as Grinstaff discloses that the purpose of the hydrophobic dopant is to alter the implant properties, such as its mechanical compliance, wet-ability, and drug release kinetics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine optimal or workable ranges of the amount of hydrophobic dopant to the coating layers that produce expected results. In particular, as Grinstaff discloses that the composition may comprise between 5 and 90 mass percent hydrophobic doping agent, and the inclusion of the hydrophobic doping agent not only results in the aforementioned mechanical properties, but also decreases the wettability of the polymer, which in turn delays the release of the drug, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine the optimal or workable ranges of the amount of hydrophobic dopant within the aforementioned range to include in the outer layer (i.e. coating) polymers in order to obtain a drug delivery composition with the desired delay in release time and desired length of release time to best fit the patient’s needs. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered. In light of Applicant’s claim amendments, a new rejection is set forth above. Applicant’s arguments still relevant to the new rejection set forth above are addressed herein below.
(1) Applicant argues that Grinstaff does not teach or suggest a coating layer with pores having a size between 200-1500 nm. Applicant argues that Examiner’s cited paragraph 00180 is directed to a 3-dimensional composition and does not mention a coating layer, and it is neither explicit nor implicit that the 3-dimensional composition with the pores is a coating layer. Thus, Applicant argues that the 3-dimensional composition discussed in Grinstaff’s paragraph 00180 does not teach or suggest the claimed coating without more. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In the new rejection set forth above, the combination of Grinstaff and Ahmed is relied upon for the specific sizes of the surface roughness (i.e. vertical deviations on the surface). Grinstaff discloses that surface roughness or texture may be added to a coating to further increase the apparent contact angle of the coating, which in turn delays the drug release. As discussed above, Grinstaff discloses that one strategy to mitigate immediate release of a drug is to use a layer-by-layer construct, where two non-drug loaded layers sandwich the drug containing layer and act as a superhydrophobic barrier to effectively prevent release. Grinstaff exemplifies this structure in Example 34, for example, demonstrating an electrospun layered mesh with a drug-loaded PCL layer (reading on non-superhydrophobic core) surrounded by two layers of PCL comprising a hydrophobic dopant (PGC-18) (reading on superhydrophobic coating layers that do not comprise a drug). The outer layers (containing no drug) are intended to delay the wetting of the inner layer and therefore delay drug release. Grinstaff discloses that an increase in hydrophobic doping agent when electrospinning increases the fiber roughness (pores or ripples), and Ahmed discloses that delayed release pharmaceutical dosage forms are known to have a surface roughness of about 50 nm to about 10 micron. Because the purpose of the no-drug loaded outer layers is to delay release of the drug, in light of these disclosures, one of ordinary skill in the art would have found it prima facie obvious to provide a surface roughness of about 50 nm to about 10 micron to the surface of Grinstaff’s outer layers, and engage in routine experimentation to determine the optimal average surface roughness between the range of about 50 nm to about 10 micron based on the desired contact angle of the coating surface by modifying art recognized parameters, such as the amount of hydrophobic dopant added to the polymer. One of ordinary skill in the art would have been motivated to do so in order to obtain the desired amount of delay in the release of the drug. As discussed above, Grinstaff discloses that surface roughness or texture may o), which in turn decreases the wettability of the coating and delays the drug release.

Conclusion
Claims 1, 2, 4, 6, 8-10, 15, 17-20, 22, 23, 26, and 27 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616